Name: COMMISSION REGULATION (EEC) No 1505/93 of 18 June 1993 laying down special measures concerning the application of Regulation (EEC) No 650/93 in the pigmeat sector
 Type: Regulation
 Subject Matter: agricultural policy;  animal product;  distributive trades;  foodstuff
 Date Published: nan

 No L 148/32 Official Journal of the European Communities 19 . 6. 93 COMMISSION REGULATION (EEC) No 1505/93 of 18 June 1993 laying down special measures concerning the application of Regulation (EEC) No 650/93 in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 650/93 of 19 March 1993 on special conditions for the granting of private storage aid for pigmeat ('), and in particular Article 6 thereof, Whereas an examination of the situation has indicated a risk that there will be an excessively large number of applications for the private storage aid scheme introduced by Regulation (EEC) No 650/93 ; whereas, therefore, it is necessary to suspend application of the Regulation and reject the applications in question, Article 1 1 . Application of Commission Regulation (EEC) No 650/93 is hereby suspended for the period 19 to 25 June 1993. 2. Applications submitted prior to the suspension period, for which acceptance decisions would have had to be taken during that period, are hereby rejected. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 69, 20. 3 . 1993 , p. 32.